Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the filing of the application on 6/5/19.  Since the initial filing, no claims have been amended, added, or canceled. Thus, claims 1-20 are pending in the application.
Drawing Objections
2.	The drawings are objected to for the following informalities:
Reference characters “400” (Fig. 4), “700” (Fig. 7), and “800” (Fig. 8) should not be underlined and should instead have lead lines. Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Underlining is reserved for representing surfaces and cross sections. See 37 CFR 1.84(q) and MPEP 608.02(V). 
Reference characters “801” (Fig. 8), “802” (Fig. 8), “803” (Fig. 8), “804” (Fig. 8), “805” (Fig. 8), “900” (Fig. 9), “901” (Fig. 9), “902” (Fig. 9), “903” (Fig. 9), “904” (Fig. 9), “905” (Fig. 9), and “906” (Fig. 9) require lead lines. Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. See 37 CFR 1.84(q).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“a locking mechanism configured to prevent a delivery mechanism from causing the medication to be dispensed from the container” (claim 1, ln. 15),
“flow channel is a secondary flow channel through which only air travels when air is expelled out during an exhalation by the subject” (claim 14, ln. 1-3), 
“a flapper valve affixed within a primary flow channel through which the medication travels when air is drawn in during an inhalation by the subject” (claim 15, ln. 2-4) must be shown or the feature(s) canceled from the claim(s),
“an electromechanical actuator” (claim 22, ln. 1-2)
“the delivery mechanism is a mechanical button that is accessible along the structural body” (claim 23, ln. 1-2)
No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
4.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“a locking mechanism” (claim 1, ln. 15 and 24; claim 7, ln. 11 and 19; claim 22, ln. 2),
“a delivery mechanism” (claim 4, ln. 15 and 26-27; claim 7, ln. 11 and 21)
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
5.	 The term “delivery mechanism” in claims 5 (ln. 1) and 23 (ln. 1) is not interpreted under 35 USC 112(f) because sufficient structure exists in the claim (i.e. a “trigger button” and a “mechanical button”).
Claim Objections
6.	Claims 1, 9, and 15 are objected to because of the following informalities:
Regarding claim 21, the limitation “an operation amplifier that passes a fixed current through the thermistor” (ln. 3) should read --an operational amplifier that is configured to pass a fixed current through the thermistor-- to avoid any interpretation that the claim is directed to a method of operation instead of a device.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1, 5-7, 13, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hamano (2007/0240711) in view of Pinfold (2013/0239957), and further in view of Henry et al (2002/0189615).
Regarding claim 1, Hamano discloses an inhaler device for dispensing medication (Fig. 2, inhaling device 1), the inhaler device comprising: a structural body that includes a recess for holding a container of medication to be inhaled by a subject (Fig. 3, the body of inhaling device 1 has an attachment portion 20 that forms a recess for the head tank unit 8 that holds medication); a flow channel through which the medication travels when air is drawn through the flow channel by the subject (Fig. 3, inhaling port 11 forms the end of the inhalation flow channel of the inhaling device 1); a locking mechanism configured to prevent a delivery mechanism from causing the medication to be dispensed from the container ([0065] discloses a manual mode of the inhaler in which a “press button” (i.e. a “delivery mechanism”) is prevented from causing medication to be dispensed when either the grip switch 12 and the mouth switch 4 are not outputting signals via some type of electronic “locking mechanism”); a mouthpiece that has an electrode (Figs. 2 and 9 depict a mouthpiece 9; [0068] discloses that the mouth detection unit located on the mouthpiece 9 may be two electrode terminals that measures human body resistance by contact of the user’s oral cavity with the electrodes); and a controller ([0043] discloses a control unit) configured to: receive a signal from the from a contact detection sensor that is indicative of a contact event between the contact detection sensor and an upper lip, bottom lip, or an oral commissure ([0046] discloses that contact detection sensor 4 outputs a signal indicating the user is in contact with the mouthpiece 9. [0043] discloses that the control unit receives signals from the various sensors of the device), and generate an activation signal that causes the locking mechanism to release, thereby permitting the subject to administer the medication through the flow channel by interacting with the delivery 
Hamano does not explicitly disclose that the electrode is located on a periphery of an exterior surface, the electrode being configured to detect contact with the exterior surface of the mouthpiece by the subject (It is noted, however, that Fig. 2 depicts contact detection sensor 4 as being located along a periphery of an exterior surface of the mouthpiece 9. Hamano does not definitively state that this depicted sensor 4 could be the pair of electrodes later disclosed in [0068]).
However, Pinfold teaches an actuator device for an inhaler (Fig. 1A, actuator device 100) wherein a lip sensor is located on an exterior surface of a mouthpiece (Fig. 1A, lip sensor 105 is provided on the mouthpiece 101). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode pair of Hamano to be located on an exterior surface of the mouthpiece as taught by Pinfold to ensure that the electrodes contact the user’s lips and/or oral commissure when the user places their mouth on the mouthpiece. Additionally, such a modification is the simple substitution of one known contact detection sensor location on a mouthpiece (i.e. the exterior surface of a mouthpiece of Pinfold) for another known contact detection sensor location on a mouthpiece (i.e. the unclear location of the electrode pair of Hamano) to obtain the predictable result of detected when a user has placed their mouth on an inhaler mouthpiece.

However, Henry teaches an inhaler (Fig. 6, inhaler 20) comprising a delivery mechanism (Fig. 6, actuation button 36) and a locking mechanism configured to prevent the delivery mechanism from causing medication to be dispensed from the container (Fig. 11, plunger 60, compression spring 64, magnet 70, and coil 72 form a locking mechanism that prevents the actuation button 36 from being in an “outward” position that is available to be pressed when the inhaler senses that medication should not be dispensed. [0061] discloses how the subcomponents of the locking mechanism interact such that the actuation button 36 is moved from “position A” (i.e. unlocked) to “position B” (i.e. locked), while [0065] discloses how the actuation button 36 is moved from “position B” (i.e. locked) to “position A” (i.e. unlocked).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the actuation “press button” of the modified inhaler of Hamano to have a locked and an unlocked position controlled by a locking mechanism that is configured to be displaced by the inhaler controller to allow the press button to become unlocked as taught by Henry to ensure that the user cannot effectively push the actuation button to dispense medication at an incorrect moment. The modified inhaler of Henry would have the “press button” in a pushed down position when locked that would indicate to the user that the present conditions are not met for the user to dispense medication.

	Regarding claim 6, the modified inhaler of Hamano has the electrode as one of multiple electrodes that are exposed through the exterior surface of the mouthpiece (Hamano, [0068], discloses two electrode terminals, which would be exposed through the exterior surface of the mouthpiece as taught by Pinfold.
Regarding claim 7, Hamano discloses an inhaler device (Fig. 2, inhaling device 1) comprising: a structural body that includes a recess for holding a container of medication to be inhaled by a subject through a mouthpiece (Fig. 3, the body of inhaling device 1 has an attachment portion 20 that forms a recess for the head tank unit 8 that holds medication, wherein the medication is delivered to the user through mouthpiece 9); a locking mechanism configured to prevent a delivery mechanism from causing the medication to be dispensed from the container ([0065] discloses a manual mode of the inhaler in which a “press button” (i.e. a “delivery mechanism”) is prevented from causing medication to be dispensed when either the grip switch 12 and the mouth switch 4 are not outputting signals via some type of electronic “locking mechanism”); a plurality of electrodes positioned along the mouthpiece ([0068] discloses that the mouth detection unit located on the mouthpiece 9 may be two electrode terminals that measures human body resistance by contact of the user’s oral cavity with the electrodes); and a controller ([0043] discloses a control unit) configured to: receive a signal from the from a given electrode of the plurality of electrodes that is indicative of a contact event between the 
Hamano does not explicitly disclose that the electrode is located along an exterior surface (It is noted, however, that Fig. 2 depicts contact detection sensor 4 as being located along a periphery of an exterior surface of the mouthpiece 9. Hamano does not definitively state that this depicted sensor 4 could be the pair of electrodes later disclosed in [0068]).
However, Pinfold teaches an actuator device for an inhaler (Fig. 1A, actuator device 100) wherein a lip sensor is located on an exterior surface of a mouthpiece (Fig. 1A, lip sensor 105 is provided on the mouthpiece 101). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode pair of Hamano to be located on an exterior surface of the mouthpiece as taught by Pinfold to ensure that the electrodes contact the user’s lips and/or oral commissure when the user places their mouth on the mouthpiece. Additionally, such a modification is the simple substitution of one known contact detection sensor location on a mouthpiece (i.e. the exterior surface 
The modified inhaler of Hamano does not disclose that the controller is configured to generate an activation signal that cause the locking mechanism “to be displaced.” Hamano is silent as to the mechanism for allowing the “press button” to be activated when the grip sensor 12 and the mouth switch 4 are both outputting signals.
However, Henry teaches an inhaler (Fig. 6, inhaler 20) comprising a delivery mechanism (Fig. 6, actuation button 36) and a locking mechanism configured to prevent the delivery mechanism from causing medication to be dispensed from the container (Fig. 11, plunger 60, compression spring 64, magnet 70, and coil 72 form a locking mechanism that prevents the actuation button 36 from being in an “outward” position that is available to be pressed when the inhaler senses that medication should not be dispensed. [0061] discloses how the subcomponents of the locking mechanism interact such that the actuation button 36 is moved from “position A” (i.e. unlocked) to “position B” (i.e. locked), while [0065] discloses how the actuation button 36 is moved from “position B” (i.e. locked) to “position A” (i.e. unlocked).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the actuation “press button” of the modified inhaler of Hamano to have a locked and an unlocked position controlled by a locking mechanism that is configured to be displaced by the inhaler controller to allow the press button to become unlocked as taught by Henry to ensure that the user cannot 
Regarding claim 13, the modified inhaler of Hamano has the flow channel as a primary flow channel through which the medication travels when air is drawn in during an inhalation by the subject (Hamano, Fig. 2, inhaling port 11 is the end of the primary flow channel).
Regarding claim 22, the modified inhaler of Hamano has said generating causing an electromechanical actuator to displace the locking mechanism (Henry, Fig. 11, spring 64, magnet 70, and coil 72 form an electromechanical actuator that displaces the plunger 60 to either “lock” or “unlock” the actuation button 36).
Regarding claim 23, the modified inhaler of Hamano has the delivery mechanism as a mechanical button that is accessible along the structural body (Hamano, [0065], discloses a “press button” that would be located along the body of the inhaler).
10.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hamano in view of Pinfold and Henry, as applied to the rejection of claim 1, and further in view of Weitzel (2014/0261414).
Regarding claim 2, the modified device of Hamano has a container of medicament (Hamano, Fig. 3, head tank unit 8).
The modified device of Hamano does not have the container as a packet that includes powdered medicament.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the container and modified inhaler of Hamano to include powdered medicament for dispensing as taught by Weitzel to provide patients who are prescribed a powdered medication an inhaler with the same capabilities and advantages as the modified inhaler of Hamano.
11.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hamano in view of Pinfold and Henry, as applied to the rejection of claim 1, and further in view of Goodman et al (5,404,871).
Regarding claim 3, the modified inhaler of Hamano does not have a pressurized canister that includes an aerosol medicament.
However, Goodman teaches an inhaler comprising a removable pressurized container that includes an aerosol medicament (Fig. 1, pressurized canister 3200).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the type of medicament in the modified inhaler of Hamano to be an aerosol medicament stored in a pressurized container as taught by Goodman to provide patients who are prescribed a liquid medication an inhaler with the same capabilities and advantages as the modified inhaler of Hamano.
s 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hamano in view of Pinfold and Henry, as applied to the rejection of claim 22, and further in view of Weitzel and Samson (2016/0325058). 
The modified device of Hamano does not have an electronics compartment that includes: a power component; and a communication module configured to wirelessly transmit information to a computing device across a network; wherein the controller is further configured to: acquire voltage data that includes measurements of output voltage of the electrical circuit, parse the voltage data to discover a variation exceeding a certain threshold, and associate the variation with a timestamp generated by a clock module.
However, Weitzel teaches an inhaler (Figs. 1-2) comprising a controller (Fig. 1, controller 26) that is housed in an electronics compartment (Fig. 1, controller 26 must be stored in some type of compartment within the inhaler), a power component (Fig. 1, controller 26 must operate with some type of power source), wherein the controller is further configured to: acquire voltage data that includes measurements of output voltage of the electrical circuit ([0091] discloses that the voltage from the output terminal is processed by other circuitry (i.e. the controller 26)); and parse the voltage data to disclose a variation exceeding a certain threshold ([0173] discloses use of thresholds based on the voltage data). Weitzel has a controller configured to perform these voltage measurements and comparison to detect user inhalation to trigger dispensing a dose at the appropriate time ([0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified device of Hamano to 
	The modified inhaler of Hamano does not have a communication module configured to wirelessly transmit information to a computing device across a network, or associating the variation with a timestamp generated by a clock module.
	However, Samson teaches an attachable assembly (Fig. 1b, attachable assembly 30) comprising a communication module configured to wirelessly transmit information to a computing device across a network ([0052] discloses wireless communication), wherein the information includes a timestamp generated by a clock module of time and date of actuation and/or inhalation ([0166]).  This information may then be used to indicate whether the actuation was “good” or “bad” ([0166]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the electronics of the modified inhaler of Hamano to include a communication module for wirelessly transmitting information to a computing device and to provide a timestamp indicating the time and date of actuation or inhalation as taught by Samson in order to better keep track of the amount and manner of usage of the inhaler to evaluate compliance of the patient.  The modified device would result in generating a timestamp of the voltage variation of the thermistor, as the voltage variation of the modified inhaler of Hamano corresponds to inhalation by the user.

	Regarding claim 10, the modified inhaler of Hamano has the information including the airflow characteristic, the variation, the timestamp, the voltage data, or any combination thereof (Samson, [0166], discloses transmitting information including the time of inhalation, which is an airflow characteristic, a timestamp, and corresponds to the voltage variation of the thermistor of Weitzel).
	Regarding claim 11, the modified inhaler of Hamano has the controller as further configured to: acquire an administration schedule associated with a medication regimen that requires administration of the medication from a memory; compare the timestamp to the administration schedule; and determine a compliance status for the subject based on the comparison, wherein the compliance status is included in the information transmitted to the computing device by the communication module (Samson, [0053], discloses such compliance monitoring and adherents to an administration schedule; see also [0072]).
	Regarding claim 12, the modified inhaler of Hamano has, upon receipt of the information, the computing device as configured to transmit a notification specifying the compliance status to an individual other than the subject (Samson, [0053], discloses transmitting data (i.e. notifications) to healthcare providers (i.e. individuals other than the subject)).
14 is rejected under 35 U.S.C. 103 as being unpatentable over Hamano, Pinfold, and Henry, as applied to claim 7 above, and further in view of Sexton et al (2005/0166912).
	Regarding claim 14, the modified inhaler of Hamano does not have a secondary flow channel through which only air travels when air is expelled out during an exhalation by the subject.
	However, Sexton teaches an inhaler (Fig. 2, inhaler 10a) comprising a primary flow channel (Fig. 2, inhalation channel 56a) and a secondary flow channel (Fig. 2, exhalation channel 58a) to keep inhalation streams and exhalation streams separate from one another (Fig. 2, inhalation stream 72a is separate from exhalation stream 74a).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified device of Hamano to have a primary flow channel for inhalation and a secondary flow channel for exhalation as taught by Sexton to keep the flow paths separate from one another to promote drug delivery efficiency.  The modified device would result in having a thermistor in both the primary (inhalation) channel and the secondary (exhalation) channel.
14.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hamano in view of Pinfold, Henry, and Sexton, as applied to claim 14 above, and further in view of Snyder et al (2003/0168057).
	Regarding claim 15, the modified inhaler of Hamano does not have a flapper valve affixed within a primary flow channel through which the medication travels when air is drawn in during an inhalation by the subject; wherein the controller is further 
	However, Snyder discloses an inhaler (Fig. 1, inhaler 100) having an inhalation channel (Fig. 1, channel 120), wherein a flapper valve is position within the inhalation channel that is operated by a controller to ensure that the medication is released to the user at the proper point during inhalation (Fig. 1, controller 150 actuates valve member 142 at the proper time during inhalation; Fig. 2B depicts a “flapper valve” type that may be used in the inhaler 100).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the primary flow channel of the modified device of Hamano to have a flap valve that is actuated by a controller at the appropriate time during inhalation as taught by Sexton to ensure that the user inhales the proper amount of medication at the proper time.  The modified device would result in the flapper valve of Sexton being opened by a controller when the thermistor of the modified device of Hamano generates voltage variation that indicates inhalation by the user is taking place.
15.	Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hamano in view of Pinfold, Henry, as applied to claims 21 and 24 above, and further in view of Weitzel.
Regarding claims 21 and 24, the modified inhaler of Hamano does not have a thermistor affixed within the flow channel; an operational amplifier that passes a fixed current through the thermistor; and a voltage monitoring circuit configured to: monitor an output voltage of the operational amplifier, identify a variation in the output voltage that exceeds a certain threshold, wherein the variation is caused by the operational amplifier attempting to maintain the fixed current, and estimate an airflow property based on the variation.
However, Weitzel teaches an inhaler device for dispensing mediation (Figs. 1-2), the inhaler device comprising a flow channel through which the medication travels when air is drawn through the flow channel by the subject (Fig. 1, flow channel 10); a thermistor affixed within the flow channel (Fig. 1, thermistor 18; see [0065]); an operational amplifier that passes a fixed current through the thermistor (Fig. 3, operational amplifier 32; [0081] discloses biasing the thermistor with a constant current, wherein [0085] discloses use of an op-amp circuit): and a voltage monitoring circuit ([0091] discloses using circuitry to monitor the output terminal  and signal INHALE_A as seen in Fig. 3) configured to: monitor an output voltage of the operational amplifier ([0091] discloses processing the output voltage signal INHALE_A), identify a variation in the output voltage exceeding a certain threshold, wherein the variation is caused by the operational amplifier attempting to maintain the fixed current ([0083] discloses that the thermistor operates as a “hot wire anemometer,” which functions in the claimed manner. [0118] discloses that the terminal voltage INHALE_A changes with the ambient temperature, such as when a user inhales. [0173] discloses using this data to compare to a trigger threshold); and estimate an airflow property based on the variation ([0173] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified device of Hamano to have a thermistor, an operational amplifier that passes a fixed current through the thermistor, and a controller configured to monitor output voltage, identify variation in output voltage, and estimate an airflow property based on the variation as taught by Weitzel in order to detect when a user is inhaling and dispense medication at the appropriate time during the user’s inhalation.
Response to Arguments
16.	Applicant’s arguments filed on 2/2/22 with respect to the drawing objections and depicting all claimed subjected not being necessary have been considered, but are not persuasive. 37 CFR 1.83(a) clearly states: “The drawing in a nonprovisional application must show every feature of the invention specified in the claims.” The section goes on to state: “However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).” Therefore, even if applicant believes the claimed limitations are “conventional features,” these features still need to be illustrated in the form of graphical drawing symbols or labeled representation.


Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785